Citation Nr: 9919108	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
private hospital care received from August 7 to August 11, 
1990.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.  An appeal has been taken from a May 1992 
determination by the Department of Veterans Affairs (VA) 
Medical Center, Indianapolis, Indiana, denying entitlement to 
reimbursement or payment of the veteran's August 7 to 
August 11, 1990, private medical care expenses.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
December 1996 when it was remanded for further action.  The 
case is again before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran has established service connection for 
residuals of a hemorrhoidectomy, rated noncompensable.  He is 
also basically eligible for disability pension benefits based 
on disabilities including cardiovascular disease, diabetes 
mellitus and arthritis of the left hip.

3.  The veteran was hospitalized at a private medical 
facility in July and August 1990 when a left total hip 
replacement was performed.  He was again hospitalized at the 
private hospital from August 7 to August 11, 1990, for 
problems including bloody drainage from the incision in the 
left hip.

4.  Payment or reimbursement of the cost of the above private 
hospital care was not authorized by the VA.

5.  The private hospital treatment from August 7 to 
August 11, 1990, was not for an adjudicated service-connected 
disability or for a nonservice-connected disability 
associated with and held to have been aggravating an 
adjudicated service-connected disability.

6.  The veteran does not have a total disability permanent in 
nature that resulted from a service-connected disability nor 
was he a participant in a rehabilitation program.


CONCLUSION OF LAW

Entitlement to reimbursement or payment of the expenses 
incurred in connection with treatment of the veteran at a 
private medical facility from August 7 to August 11, 1990, is 
not warranted.  38 U.S.C.A. §§ 1701, 1703, 1710, 1728, 5107 
(West 1991); 38 C.F.R. §§ 17.52, 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran was treated at a private 
medical facility during July and August 1990 when a left 
total hip replacement was performed.  He was again treated at 
the private medical facility from August 7 to August 11, 
1990, for problems including bloody drainage from the left 
hip.

The veteran has established service connection for residuals 
of a hemorrhoidectomy, rated noncompensable.  He has also 
been found to be basically eligible for disability pension 
benefits based on disabilities including cardiovascular 
disease, diabetes mellitus and the left hip disability.

It is contended that the veteran's claim should be considered 
under the provisions of 38 U.S.C.A. § 1710 regarding prior 
authorization for private medical expenses rather than the 
provisions under 38 U.S.C.A. § 1728 pertaining to 
unauthorized medical expenses.  It is specifically contended 
that the veteran had contacted the VA medical center and 
showed them X-rays of the left hip; that they confirmed the 
diagnosis but told him that they would not do hip surgery 
because he was too young.  The veteran has testified that he 
was in severe pain and while he would have preferred to have 
the surgery performed at the VA, he went to see a private 
physician in July 1990 and had the surgery performed at the 
private medical facility instead.

The focus of the Board's review is limited to the question of 
whether the VA gave prior authorization for the hospital care 
the veteran received at the private medical facility from 
August 7 to August 11, 1990.  This is a factual, not a 
medical, determination.  See Similes v. Brown, 
5 Vet. App. 555 (1994).

In pertinent part, 38 U.S.C.A. § 1703(a) provides that, when 
VA facilities are not capable of furnishing the care or 
services required, the Secretary, as authorized under 
Section 1710, may contract with non-VA facilities in order to 
furnish hospital care to a veteran for the treatment of a 
service-connected disability, a disability for which a 
veteran was discharged or released from the active military, 
naval or air service, a disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability, a disability associated with and held to be 
aggravating a service-connected disability, or any disability 
of a veteran participating in a rehabilitation program under 
VA auspices.  38 C.F.R. § 17.52(a)(1).

The admission of any patient to a private or public hospital 
at VA expense will only be authorized if a VA medical center 
or other Federal facility to which the patient would 
otherwise be eligible for admission is not feasibly 
available.  A VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. § 17.53.

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  In the case of an emergency 
which existed at the time of admission, an authorization may 
be deemed a prior authorization if an application is made to 
the VA within 72 hours after the hour of admission.  
38 C.F.R. § 17.54.

In this case, the evidence does not establish that the 
veteran was eligible for non-VA contract care by satisfying 
the requirements of 38 C.F.R. § 17.52(a).  Although the 
veteran has maintained that he could not obtain the necessary 
treatment for his left hip condition at the VA medical center 
in a timely fashion, this has not been substantiated.  In any 
event, the veteran did not meet the statutory or regulatory 
requirements for eligibility for non-VA hospital care.  No VA 
doctor or any other VA official would have had the legal 
authority to give authorization for hospital care to a 
veteran who did not meet the eligibility criteria required 
for obtaining such authorization.  In this regard, it should 
be commented that the provisions of 38 U.S.C.A. 
§ 1710(a)(1)(e) providing hospital care to any veteran who 
has a service-connected disability for any disability and 
referred to by the veteran's representative pertain to 
treatment at VA medical facilities and not in private 
hospitals.  Thus, in this case, the private medical treatment 
in question was not authorized by the VA and could not have 
been authorized since the veteran was not eligible for non-VA 
hospital care at VA expense. Further, section 1710 does not 
contain any provision which would authorize the Secretary to 
provide reimbursement to a veteran for services rendered at a 
non-VA facility.  Pursuant to 31 U.S.C. § 1341(a), "[a]n 
officer or employee of the United States Government ... may not 
... make or authorize an expenditure or obligation exceeding an 
amount available in an appropriation or fund for the 
expenditure or obligation."  Further, the U.S. Supreme Court 
has stated that "the payment of money from the [Federal] 
Treasury must be authorized by a statute."  (Citation 
omitted).  Thus, given this absence of specific statutory 
authority, there is no action by the Secretary which it could 
"compel" as "unlawfully withheld."  Congress has simply 
not created a reimbursement remedy under section 1710. Zimick 
v. West, 11 Vet.App. 45 (1998).

In order to obtain reimbursement or payment of the cost of 
private medical services obtained without prior authorization 
from the VA, it is necessary that the services be either for 
an adjudicated service-connected disability, or a nonservice-
connected disability associated with and aggravating a 
service-connected disability or the services may be for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability or 
for any illness or injury in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C.A. 
Chapter 31.  In addition, a medical emergency must exist with 
delay in obtaining the services being hazardous to the 
veteran's life or health and no VA or other Federal 
facilities may be feasibly available to provide the services.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

In this case, as noted previously, the veteran's only 
service-connected disability is residuals of a 
hemorrhoidectomy, rated noncompensable.  Thus, the private 
medical treatment in question in this case was not for his 
service-connected disability.  The treatment also was not for 
a nonservice-connected condition associated with and 
aggravating his service-connected disability and the other 
initial requirements for reimbursement or payment of the 
unauthorized medical services in question have not been 
established.  Under the circumstances, favorable action in 
connection with the veteran's appeal is not in order.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
June 1992 hearing on appeal; however, the Board does not find 
the evidence to be so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to reimbursement or payment of the cost of 
private hospital care received from August 7 to August 11, 
1990, is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

